Case 1:19-cV-02850-PKC Document 1 Filed 03/29/19 Page 1 of 12

UNITED STATES DISTRICT COURT

SOUTHERN DlSTRICT OF NEW YORK

____ ___ ______ ____ ______ X
BUILDING SERVICE 32BJ HEALTH FUND;

BUILDING SERVICE 3233 LEGAL SERVICES FUND;
BUILDING SERVICE 32BJ THOMAS SHORTMAN TRAINING
SCHOLARSHIP & SAFETY FUND; and BUILDING

SERVICE 32BJ SUPPLEMENTAL RETIREl\/IENT

& SAVINGS FUND,

 

 

Plaintiffs,
-against- COMPLAINT

US SECURITY ASSOCIATES, INC. and
ALLIED UNIVERSAL SECURITY SERVICES, LLC,

Defendants.

_______ __ ___ __X

 

 

 

Plaintiffs, Building Service 32BJ Health Fund (“Health Fund”), Building Service
BZBJ Legal Services Fund (“Legal Fund”), Building Service 32BJ Thornas Shortman Training
Scholarship & Safety Fund (Thomas Shortman Fund”), and Building Service 32BJ Supplernental
Retirement & Savings Fund (“SRSP Fund”), collectively referred to herein as the “Funds”, by their
attorneys Raab, Sturrn & Ganchrow, LLP, as and for their Cornplaint against US Security
Associates, lnc. (“US Security”), and Allied Universal Security Services, LLC. (“Allied
Universal”), jointly referred to herein as “Defendants”, respectfully allege as follows:

NATURE ()F ACTION

This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the Ernployee Retirernent
lncorne Security Act, as amended (29 U.S.C. §§ llBZ(a)(3), ll45), (hereinafter referred to as
“ERISA") and Section 301 of the Labor-Managernent Relations Act of 1947 (29 U.S.C. § 185)

(hereinafter referred to as the “Taft-Hartley Act”), by an employee Welfare benefit fund, an

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 2 of 12

employee legal services fund, an employee safety, education and scholarship fund, and an
employee supplemental retirement benefits fund, for monetary and other equitable relief under
ERISA and for breach of contract to secure performance by an employer of specific statutory and
contractual obligations to pay and/ or submit the required monetary contributions and reports to the
Funds. This Complaint alleges that by failing, refusing or neglecting to pay and submit the
required monetary contributions and/or reports to the Funds When due, and Defendants’ failures
and refusals to cooperate in audit requests, Defendants violated their collective bargaining
agreements, and the respective trust agreements of the Funds, and ERlSA.
JURISDICTI()N
. Jurisdiction of this Court is invoked under the following statutes:
Section 502(e) (l) and (t) of ERISA (29 U.S.C. § 1132(e) (1) and (f);
Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
28 U.S.C. Section 1331 (federal question); and
28 U.S.C. Section 1337 (civil actions arising under an Act of Congress regulating commerce).
VENUE
. Venue properly lies in this district under Section 502(e) (2) of ERISA (29 U.S.C. § 1132 (e) (2)).
Service of process may be made on Defendants in any other district in Which they may be found,
pursuant to Section 502(e)(2) of ERISA (29 U.S.C. § 1132(6) (2)).
PARTIES
. The Funds are jointly-administered, multi-employer, labor-management trust Funds established
and maintained pursuant to various collective bargaining agreements in accordance With Section

302(c)(5) of the Taft~Hartley Act (29 U.S.C. § 186(0) (5)). The Funds are employee benefit plans

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 3 of 12

Within the meaning of Sections 3(2), 3(3) and 502(d) (1) of ERISA (29 U,S.C. § 1002(2), (3), and
1132(d) (1)), and multi-employer plans Within the meaning of Sections 3(37) and 515 of ERISA
(29 U.S.C. §§ 1002(37) and 1145). The Funds are authorized to maintain suit as independent legal
entities under Section 502(d) (1) of ERISA (29 U.S.C. § 1132(d) (l)). The purpose of the Funds
is to receive contributions from employers Who are parties to collective bargaining agreements
With Service Employees lnternational Union, Local 32BJ (“Union”), to invest and maintain those
monies, and to distribute health insurance, legal services7 safety, training and scholarship benefits
and retirement benefits to those employees eligible to receive them. The Funds maintain their
offices and are administered at 25 West 18th Street, Nevv York, Nevv York 10011, in the City,
County, and State of Nevv York.

. The Union is a labor organization Within the meaning of Section 301 of the Taft-Hartley Act (29
U.S.C. § 185) vvhich represents employees in an industry affecting commerce as defined in Section
501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of ERISA (29 U.S.C. § 1002(4)).
The Union maintains its offices and is administered at 25 West 18th Street, Nevv York, NY 1001 1,
in the City, County, and State of Nevv Yorl<.

. Upon information and belief, at all times material hereto US Security, having offices and
operations in various States across the country and having a principal place of business at 42
Broadvvay, Suite 1836 in the City, County and State of Nevv York 10004, Was and continues to be
a for-profit Delavvare corporation doing business in various states of the United States, including
the States of Nevv York and Pennsylvania, as an employer Within the meaning of Sections 3(5) and
515 of ERISA (29 U.S.C. §§ 1002(5) and 1145), and Was and is an employer in an industry

affecting commerce Within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 4 of 12

Further, upon information and belief, US Security is and vvas and is party to series of collective
bargaining agreements With the Union vvherein, inter alia, US Security became obligated to pay
and/or remit the required monetary contributions and/or reports to the Funds, for its employees
Within the units set forth in the Agreements With Union.

Upon information and belief, at all times material hereto Allied Universal Was, and continues to
be, a for-profit California limited liability company, doing business in the District of Columbia
and other jurisdictions including the State of NeW York, as an employer Within the meaning of
Sections 3(5) and 515 of ERISA (29 U.S.C. §§ 1002(5) and 1145), and vvas and is an employer in
an industry affecting commerce Within the meaning of Section 301 of the Taft-Hartley Act (29
U.S.C. § 185). Further, upon information and belief Allied Universal is party to a series of
collective bargaining agreements (hereinafter along With the agreements signed by US Security,
the “Agreements”) With the Union Wherein, inter cili'a, Allied Universal became obligated to pay
and/or submit required monetary contributions and/or reports to the Funds, for Allied Universal’s
employees Within the units set forth in the Agreements With the Union. Allied Universal’s
principal place of business is believed to be located at 1551 N. Tustin Avenue, Suite 650, Santa
Ana, California.

Upon information and belief, sometime in or around the latter part of 2018 the assets of US
Security vvere purchased by Allied Universal, in a stock purchase agreement, resulting in Allied
Universal taking over the accounts previously serviced by US Security and as of the effective date
of the purchase of the stock, US Security and Allied Universal7 herein jointly referred to as
“Defendants”, became, and they continue to be, a single employer for purposes of liability under

the afore described collective bargaining agreements and under ERISA and Defendants are

9.

10.

11.

12.

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 5 of 12

therefore jointly and severally liable for the claims demanded herein.

The agreements between the Defendants and the Union authorize the Funds to initiate actions in
Federal Court to enforce the obligations to the respective Funds.

The Agreements include the following provision:

lf the Employer fails to make required reports or payments to the Health Fund, the
Trustees may in their absolute discretion take any action necessary, including but
not limited to immediate arbitration and suits at law, to enforce such reports and
payments, together with interest, and liquidated damages as provided in the Fund’s
trust agreement and any and all expenses of collection, including, but not limited to
counsel fees, arbitration costs, and fees and court expenses

The Agreements contain provisions binding the contributing employers to the respective trust
agreements, along with the collection policies promulgated by the Trustees of the respective Funds.
The Agreements all contain the following or almost identical provision which reads:

By agreeing to make contributions into the Funds, the Employer hereby adopts and
shall be bound by the Agreement and Declaration of Trust as it may be amended
and the rules and regulations adopted or hereafter adopted by the Trustees of each
Fund in connection with the provision and administration of benefits and the
collection of contributions The Trustees of the Funds shall make amendments to
the Trust Agreements, and shall adopt such regulations as may be required to
conform to applicable law.

A. The Agreement and Declaration of Trust of the Health Fund (“Trust Agreement”) provides,
in pertinent part:

A) ARTICLE lll:

CONTRlBUTlNG EMPLOYERS

lndustry Employers.
A) Any employer who as of the date of this Agreement is obligated by a Collective
Bargaining Agreement to make contributions to the Health Fund, or to a predecessor
trust fund that has been merged into it, shall become a contributing Employer to the
Trust Fund on the date of this Agreement and shall be bound by the terms of this
Trust Agreement. y
(b) Any other employer who subsequently becomes a party to a Collective
Bargaining Agreement which obligates that employer to contribute to the Trust Fund

B.

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 6 of 12

shall also become a contributing Employer and shall be bound by the terms of this
Trust Agreement.

B) ARTICLE V
POWERS OF THE TRUSTEES

Administrative Powers. The Trustees shall have all the general and incidental powers
necessary or appropriate to the proper administration of the Plan and the Trust Fund,
provided that the Trustees shall have no authority to change the rate of Employer
Contributions prescribed in any Collective Bargaining Agreement or Participation
Agreement, except as Article V, Section 10 provides included within such Trustee
powers but not by way of limitation, shall be the power:

(g) To make, amend, modify or repeal rules and regulations which the Trustees, in
their sole discretion, deem necessary or proper for administering the Plan or carrying
out the provisions of this Trust Agreement;

C) ARTICLE V

PGWERS (JF THE TRUSTEES

Section 3.
General Powers. The lrustees shall also have the power to do all acts, whether or not
expressly authorized herein, which they deem necessary or proper for the protection
of the Trust Fund or for carrying out the purposes of this Agreement or for
accomplishing the general objectives of the Plan....

(g) To make, amend, modify or repeal rules and regulations which the Trustees, in
their sole discretion, deem necessary or proper for administering the Plan or carrying
out the provisions of this Trust Agreement;

D) ARTICLE Vlll
OBLlGATIONS OF EMPLOYERS

Section l. Acceptance of Trust Agreement. Each Employer, upon the signing of a
Collective Bargaining Agreement or Participation Agreement, or upon remitting
contributions to the Trust Pund, shall be deemed thereby to have agreed to all
provisions of this Trust Agreement, to such amendments thereto as the Trustees may
adopt pursuant to Article lX, and to all rules and regulations established by the
Trustees...

The Agreements and Declaration of Trust of the other Funds include identical, or

almost, identical language

13.

l4.

15.

16.

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 7 of 12

Pursuant to the authority vested in them under the Trust Agreements, the Trustees of the
respective Funds promulgated rules and regulations that all contributing employers,
including Defendants, be required to submit to periodic audits to assure compliance with
the respective employers’ obligations to contribute lhe Rules, provide, in relevant part:
IV.. Compliance Audit Program
A. Types of audits. The Funds’ compliance audit program will include two
components: regular audits performed of selected employers to confirm that
the employers are making accurate reports and remitting all amounts required
by their collective bargaining agreements; and audits performed for cause (e.g.,
in aid of enforcement proceedings or to investigate assertions that employees’
work or wage deferrals have not been reported or remitted properly to the
Funds).
B. Employers’ duty to cooperate with auditor. Employers are required,
pursuant to the Trust Agreements and their collective bargaining agreements
to cooperate with the Funds’ auditor by promptly providing all records that are
requested to permit the auditors to make a determination regarding the
accuracy, completeness and timeliness of the employer’s reports and
remittances to the Funds.

At various times material herein the Funds have requested that US Security and Allied
Universal cooperate in the audit of various payroll records to ascertain, inter alia, the
accuracy and completeness of the contributions made, and for a calculation of the numbers
of hours of required contributions that needed to have been made to the Funds, and in
particular, the SRSP Fund.

To date, both US Security and Allied Universal have failed and refused to cooperate in the
conducting of audits and have failed and refused to provide the auditors with the relevant
records requested

Pursuant to the Agreements, Allied Universal was required to remit contributions to the

Funds on behalf of the unit employees employed under its Agreements for all eligible

employees and as of the date of this Complaint, Allied Universal has not paid all

17.

18.

19.

20.

21,

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 8 of 12

contributions due for these and is delinquent to the Funds for the reporting dates June 2013
through February 2019 in an amount of not less than 8172,907021,

ln addition to the above, historically, Allied Universal has made monthly payments late
and has therefore accrued contractual interest delinquencies on late payments since June
2013.

As of the date of the Complaint, late payment interest and accrued interest on the non-
payments as described above is no less than $1,798,674.84.

Based upon the above and pursuant to the Funds’ collection policy, Allied Universal is
contractually liable for the non-payments of not less than 8172,907.21 in principal and not
less than $1,798,674.84 in interest as called for in the Agreements.

Pursuant to the Agreements, there remains due and owing to Funds from Defendants
unpaid benefit contributions during the reporting period beginning lurie 2013 through the
date of this Complaint. Said contributions are payable through the Funds’ electronic
system of reporting and payment (“ESS Period”), whereby the Defendants report their
eligible employees on line and makes the appropriate payments through electronic
invoices

For the same reporting period, Defendants are also delinquent in their contractually-
required contributions to the SRSP Fund in an unknown amount This is due to
Defendants’ consistent failures to report the monthly and/or weekly hours of their
employees to the SRSP Fund, which is based on a contribution rate per hour for all covered
employees of Defendants, including those who were previously employed by US Security.

The Funds demand that Defendants report all applicable employee hours for the ESS Period

22.

23.

24.

25.

26.

27.

28.

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 9 of 12

to the Funds, so that the Funds may determine the amount of benefit contributions due on
behalf of the former US Security employees

The failure, refusal or neglect of Defendants to make the required contributions and reports
to plaintiff Funds constitute violations of the Agreements between Defendants and the
Union with respect to which plaintiffs Funds are third-party beneficiaries

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF C()NTRACT BY DEFENDANTS)

The Funds repeat and re-allege each and every allegation contained in paragraphs 1
through 22 of this Complaint, as if fully set forth herein

Pursuant to the Agreements, there became due and owing to Funds from Allied Universal
benefit contributions and interest for the period from lurie 2013 to date.

Allied Universal has fallen delinquent in its monthly contributions owed to the Funds and
since June 2013, and although all contributions have been duly demanded and the Funds
have been damaged in an amount of not less than $l72,907.2l.

As of the date of the Complaint, late payment interest and accrued interest on the non-
payments as described above is not less than 81,798,674.84 and such amount., although
demanded, has not been paid.

The failure, refusal or neglect of Allied Universal to make the required contributions and
interest payments to the Funds constitute violations of the Agreements between Allied
Universal and the Union with respect to which the Funds are third-party beneficiaries
Accordingly, pursuant to Section 301 of the Taft-Hartley Act (29 U.S.C. § 185), Allied
Universal is contractually liable to the Funds for benefit contributions in the amounts due

for the period set forth above, liquidated damages, costs, attorney’s fees, and the interest

29.

31.

32.

33.

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 10 of 12

payments on late payments as set forth above, plus such other or further amounts as will
be found due and owing pursuant to a further audit of Allied Universal’s books and records,
plus such further amounts as may become due from the present date to the date judgment
is issued and that remain unpaid by Allied Universal.

AS AND FOR A SEC()ND CLAIM F()R RELIEF

(FUNDS’ CLAIM FGR BREACH OF ERISA
OBLIGATIONS BY DEFENDANTS)

 

The Funds repeat and re-allege each and every allegation contained in paragraphs l through

28 of this Complaint, as if fully set forth herein

. Section 5 l 5 of ERlSA (29 U.S.C. § 1145) requires employers to pay benefit contributions

in accordance with the terms and conditions of collective bargaining agreements

Upon information and belief, at all times material hereto, Allied Universal failed to pay or
timely pay and/or submit the required monetary contributions and/or reports to the Funds
when due. Such failures to make payments or timely payments and/or submit reports
constitutes violations of Section 515 of ERISA (29 U.S.C. § 1145).

Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to the
plaintiff, the unpaid benefit contributions plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’
plan or, if none, as set forth in the United States internal Revenue Code (29 U.S.C. § 6621),
together with reasonable attorneys’ fees and costs and disbursements incurred in the action.
Accordingly, Allied Universal is liable to the Funds for the payment and/or submission of

the required monetary contributions and/or reports to the Funds as aforesaid, and is liable

34.

35.

36.

37.

38.

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 11 of 12

for the additional amount of said statutory damages7 together with reasonable attorneys’
fees, interest on the unpaid principal at the rate set forth under the Funds plans, costs and
disbursements incurred in this action, pursuant to Section 502 of ERISA (_29 U.SiC. §
1132).

AS AND FOR A THIRD CLAIM F()R RELIEF
(FUNI)S’ DEMAND FOR AN ORDER DlRECTING

DEFENDANTS TO PERl\/HT AN AUDIT OF

DEFENDANTS’ BOOKS AND RECORDS)
The Funds repeat and re-allege each and every allegation contained in paragraphs 1 through
33 of this Complaint, as if fully set forth herein
At all times material herein, the funds have requested of US Security and its successor,
Allied Universal, to cooperate in the conducting of an audit of US Security and Allied
Universal payroll records, and Defendants are obligated, pursuant to the terms of the
Agreements and ERISA, to permit and cooperate in the conduct of audits of the books and
records of Defendants by the Funds.
Under the provisions of ERlSA, the Funds are statutorily entitled to secure audits of
contributing employers
Under the Agreements, Defendants are contractually obligated to comply with the Funds’
audit requests
Accordingly, pursuant to the terms and conditions of the Agreements and ERISA, the
Funds demand an order directing Defendants to permit and cooperate with the Funds and/or

their designated representatives in the conduct of the aforesaid audits of Defendants’

respective books and records

Case 1:19-cV-O2850-PKC Document 1 Filed 03/29/19 Page 12 of 12

WHEREFORE, plaintiff Funds demand judgment

1. against Allied Universal, for payment of all past due contributions in the
estimated amount of not less than 8172,907.2lfor the period beginning with
June 1, 2013 through the date of this Complaint;

2. against Allied Universal for accrued prejudgment interest, liquidated damages
and reasonable attorney’s fees and costs on all contributions in accordance with
ERISA § 502 (g)(2) and the collective bargaining agreement, pursuant to
Section 301 of the Taft-Hartley Act (29 U,S.C. 185);

3. against Allied Universal and US Security, an order directing each of them to
cooperate in an audit to be conducted by the Funds and to provide to the
auditors such books and records including payroll records as the auditors deem
necessary for the conducting of said audit, and upon the completion of the audit
to pay such sums as are found due and owing to the Funds;

4. for such other and further relief as the Couit deems just and proper.

Dated: Fort Lee, New Jersey
l\/larch 28, 2019

Raab, Stlirm & Ganchrow, LLP

 

By: /'i~/
ira A. Sturm (lS-2042)
Attorneys for Plaintiffs
2125 Center Avenue, Suite 100
Fort Lee, l\lew Jersey 07024
(201) 292-0150

isturm@rsgllp.com

